Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s challenge to the propriety of trial testimony that the victims had seen defendant at an earlier hearing. Reliance on People v Annis (48 AD2d 622) is misplaced because CPL 60.30 has since been amended to eliminate its rationale (see, Bellacosa, Practice Commentary, McKinney’s Cons Laws of NY, Book 11 A, CPL 60.30, at 511-512). We have examined the other issues raised by defendant and they also lack merit. (Appeal from judgment of Supreme Court, Onondaga County, Gorman, J.— assault, first degree.) Present — Dillon, P. J., Boomer, Green, Pine and Balio, JJ.